Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 1 of 8 PageID #: 1




                        UNITED STATES DISTRICT COURT
                                  Western District of Kentucky
                                     Owensboro Division

Sandra K. Coppage                                   )
       Plaintiff                                    )
                                                    )
v.                                                  )      Case No. 4:20-CV-40-JHM
                                                    )
Mariner Finance, LLC                                )
       Defendant                                    )
Serve:                                              )
       Corporation Service Company                  )
       421 West Main Street                         )
       Frankfort, KY 40601                          )
                                                    )
Experian Information Solutions, Inc.                )
       Defendant                                    )
Serve:                                              )
       CT Corporation System                        )
       306 West Main Street, Suite 512              )
       Frankfort, KY 40601                          )
                                                    )

                 COMPLAINT and DEMAND FOR JURY TRIAL

                                      INTRODUCTION

       1.       This is a complaint by Plaintiff Sandra K. Coppage against Defendant Mariner
Finance, LLC for damages for Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C.
§ 1681 et seq. (“FCRA”).

                               JURISDICTION AND VENUE

        2.    Jurisdiction of this court arises under 15 U.S.C. § 1331 and 28 U.S.C. § 1681p.
Venue is proper because the nucleus of relevant facts and events that affected Plaintiff occurred
in Ohio County, Kentucky where Plaintiff lives and resides and which is located within this
District.
                                            PARTIES

      3.     Plaintiff Sandra K. Coppage is a natural person who resides in Ohio County,
Kentucky and a “consumer” within the meaning of the FCRA, as defined at 15 U.S.C. § 1681(c).
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 2 of 8 PageID #: 2




         4.    Defendant Respondent Mariner Finance, LLC (“Mariner”) is a foreign limited
liability company registered with the Kentucky Secretary of State with principal place of business
located at 8211 Town Center Drive, Nottingham, MD 21236. Mariner is a furnisher of information
within the meaning of the FCRA.

       5.      Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign
corporation whose principal place of business is located at 475 Anton Boulevard, Costa Mesa, CA
92626 registered to do business with Kentucky Secretary of State.

       6.      Experian is a “consumer reporting agency” within the meaning of the FCRA
because it provides and acquires personal retail and credit transaction information of private
persons for use in, and in furtherance of, its business operations.

                                   STATEMENT OF FACTS

        7.     Plaintiff Sandra K. Coppage (“Coppage”) is keenly aware the importance her credit
report and credit score in obtaining financing on favorable terms.

        8.      As explained on Bankrate.com, a person’s credit score is important to many major
life events: including housing, employment, and credit:

               Today’s economy runs on credit. If you want to get a mortgage loan
               for a house or a student loan to pay for college, or if you just want
               to put your lunch on a credit card, a company is extending credit to
               you.

               Your creditworthiness is defined by your three-digit credit score and
               is the key to your financial life. Good credit can be the make-or-
               break detail that determines whether you'll get a mortgage, car loan
               or student loan. On the other hand, bad credit will make it more
               difficult for you to get a credit card with a low interest rate and it
               will make it more expensive to borrow money for any purpose, says
               Liz Pulliam Weston, author of “Your Credit Score.”

               But even if you're not in the market for a loan, good credit can have
               a major impact, Weston says.

               “Your credit information can be a factor in whether or not you can
               rent a nice apartment, how much you pay for insurance or whether
               or not you can get a job,” she says. Landlords, insurers and
               employers frequently use credit information as a litmus test to see if
               the people they are dealing with are reliable and responsible.

               Bad credit can suggest you're a risky bet. While bad credit may only

                                                -2-
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 3 of 8 PageID #: 3




              show the details of how you deal with debt, some will extrapolate
              the characteristics from your financial life to other situations and
              assume that your bad credit implies that you may be just as
              irresponsible driving a car, taking care of an apartment or showing
              up for a job, Weston notes.

              Good credit can signify that your financial situation—and the rest of
              your life—is on the right track.1

       9.      On July 18, 2018 Defendant Mariner Finance, LLC (“Mariner”) filed a collection
action against Ms. Coppage in the Ohio District Court of Ohio County, Kentucky under case
number 19-C-00295 in an attempt to collect a defaulted personal loan from her (the “State
Collection Action”). A true and accurate copy of Mariner’s complaint in the State Collection
Action (the “Collection Complaint”) is attached as Exhibit “A” and alleges in relevant part:




       10.   Mariner sent Ms. Coppage and her co-defendant in the State Collection Action a
proposed Agreed Judgment, which Ms. Coppage reluctantly signed and returned.

        11.     The Agreed Judgment was entered of record in the State Collection Action on
September 11, 2018. A true and accurate copy of the Agreed Judgment is attached as Exhibit “B”
and states in relevant part:



1.
       http://www.bankrate.com/finance/credit-cards/why-is-good-credit-so-important.aspx

                                                -3-
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 4 of 8 PageID #: 4




       12.     Ms. Coppage paid the Agreed Judgment in full no later than September 23, 2019.

       13.      Mariner did not tender a notice to the Ohio District Court that the Agreed Judgment
had been paid in full and satisfied which therefore necessitated Ms. Coppage to file a motion for
the court to enter a satisfaction of judgment on January 2, 2020.

        14.     The Ohio District Court granted Ms. Coppage’s motion for the court to enter a
satisfaction of the Agreed Judgment and entered an order deeming the Agreed Judgment satisfied
on January 15, 2020 (the “Order of Satisfaction”). A true and accurate copy of the Order of
Satisfaction is attached as Exhibit “C” and states in relevant part:




                                                -4-
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 5 of 8 PageID #: 5




       15.    After paying the Agreed Judgment in full, Ms. Coppage reviewed her credit reports
published by the three major consumer reporting agencies (“CRA’s”): Equifax Information
Services, LLC (“Equifax”), Defendant Experian Information Solutions, Inc. (“Experian”), and
Trans Union, LLC (“Trans Union”) and discovered negative credit information furnished by
Mariner in connection with the Agreed Judgment (the “Mariner Tradeline”) where Mariner was
erroneously reporting a positive balance still due on the Agreed Judgment in its tradeline.

        16.     On January 22, 2020 Ms. Coppage sent a dispute letter to the CRA’s disputing inter
alia the positive balance due under the Mariner Tradeline. Ms. Coppage’s dispute included a copy
of the Order of Satisfaction.

       17.     Receipt of Ms. Coppage’s dispute letter triggered the CRAs’ (including Experian’s)
duty under 15 U.S.C. § 1681i(a)(2) to send Mariner notice of Ms. Coppage’s dispute within five
business days of receipt of Ms. Coppage’s dispute.

        18.   The CRA’s timely notified Mariner of Ms. Coppage’s dispute which thereby
triggered Mariner’s duty to conduct a reasonable investigation of Ms. Coppage’s dispute under 15
U.S.C. § 1681s-2(b).

       19.     Receipt of Ms. Coppage’s dispute letters triggered Experian’s duty under 15 U.S.C.
§ 1681i(a)(1) to conduct a reasonable investigation of Ms. Coppage’s dispute and any documents
included with that dispute.

      20.     Mariner and Experian both failed to conduct a reasonable investigation of Ms.
Coppage’s dispute. In particular, Experian reported the post-dispute credit information as follows:




                                                -5-
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 6 of 8 PageID #: 6




        21.    As a result of Mariner’s and Experian’s failure to conduct a reasonable
investigation of Ms. Coppage’s disputes, Ms. Coppage suffered actual damages in the form of out-
of-pocket expenses , lowered credit score and denial of credit.

                                    CLAIMS FOR RELIEF

I.     Claims against Mariner Finance, LLC

        22.    The foregoing acts and omissions of Defendant Mariner Finance, LLC (“Mariner”)
violate the FCRA in that, after being informed by the CRA’s that Ms. Coppage disputed the
accuracy of the information it was furnishing to the CRA’s concerning Ms. Coppage and the
Mariner Tradeline, Mariner willfully failed to conduct a proper investigation of Ms. Coppage’s
dispute filed with the CRA’s that Mariner was furnishing false negative credit information about
Ms. Coppage and the Mariner Tradeline.

      23.     Mariner willfully failed to review all relevant information purportedly provided by
the CRA’s to Mariner in conducting its investigation, as required by 15 U.S.C. § 1681s-2(b)(B).

      24.    Mariner willfully failed to direct Equifax to delete inaccurate information about
Ms. Coppage pertaining to the Mariner Tradeline as required by 15 U.S.C. § 1681s-2(b)(C).

       25.     In particular, Mariner continued to report falsely and inaccurately that a positive
balance remained due under the Agreed Judgment even after the Ohio District Court entered the
Notice of Satisfaction in the State Collection Action.


                                               -6-
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 7 of 8 PageID #: 7




       26.    Ms. Coppage has a private right of action to assert claims against Mariner arising
under 15 U.S.C. § 1681s-2(b).

        27.     Mariner is liable to Ms. Coppage for the actual damages she sustained by reason of
its willful violations of the FCRA in an amount to be determined by the trier of fact or up to
$1,000.00 in statutory damages, whichever is greater, an award of punitive damages in an amount
to be determined by the trier of fact and her reasonable attorney’s fees, all pursuant to 15 U.S.C. §
1681n.

         28.    Alternatively, Mariner is liable to Ms. Coppage for the actual damages she
sustained as result of its willful violation of the FCRA in an amount to be determined by the trier
of fact, and her reasonable attorney’s fees pursuant to 15 U.S.C. § 1681o.

II.       Claims against Experian Information Solutions, Inc.

        29.    The foregoing acts and omissions of Defendant Experian Information Solutions,
Inc. (“Experian”) constitute violations of the FCRA.

        30.    Experian violated 15 U.S.C. § 1681i(a)(1) by failing to conduct a reasonable
investigation of Ms. Coppage’s dispute concerning the Mariner Tradeline.

      31.     As a result of Experian’s failure to conduct a reasonable investigation of Ms.
Coppage’s dispute, Experian continued to inaccurately report a balance was due and owing on the
Mariner Tradeline.

       32.      Experian’s conduct, actions and inactions were willful rendering Experian liable to
Ms. Coppage under 15 U.S.C. § 1681n for actual damages, statutory damages, punitive damages,
attorney’s fees and costs.

       33.     Alternatively, Experian’s conduct, actions and inactions were negligent rendering
Experian liable to Ms. Coppage under 15 U.S.C. § 1681o for her actual damages, attorney’s fees
and costs.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Sandra Coppage requests that the Court grant her the following
relief:

          1.    Award Plaintiff the maximum amount of statutory damages;

          2.    Award Plaintiff her actual damages;

                                                -7-
Case 4:20-cv-00040-JHM-HBB Document 1 Filed 03/04/20 Page 8 of 8 PageID #: 8




     3.    Award Plaintiff punitive damages under 15 U.S.C. § 1681n;

     4.    Award Plaintiff her attorney’s fees, litigation expenses and costs;

     5.    A trial by jury; and

     6.    Any such other relief which the Court may deem Plaintiff may be entitled.


                                  Respectfully submitted,

                                  /s/ James R. McKenzie
                                  James R. McKenzie Attorney, PLLC
                                  115 S. Sherrin Ave. Suite 5
                                  Louisville, KY 40207
                                  Tel: (502) 371-2179
                                  Fax: (505) 257-7309
                                  jmckenzie@jmckenzielaw.com

                                  James H. Lawson
                                  Lawson at Law, PLLC
                                  115 S. Sherrin Avenue, Suite 5
                                  Louisville, KY 40207
                                  Tel: (502) 473-6525
                                  Fax: (502) 473-6561
                                  james@kyconsumerlaw.com




                                            -8-
